Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The office action is in response to communication filed on 01/02/2018. Claims 1-20 are presented for examination and are pending. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 114 in Figure 1, 202 and 216 in Figure 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on
03/07/2018 has been received.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2018 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of the Applicant’s IDS forms 1449 filed 04/23/2018 are attached to the instant Office action.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0022], line 2 and line 5, “…the value neural network 116 may include…” should read “…the value neural network 106 may include…” based on Figure 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Convolutional Neural Networks with Intra-layer Recurrent Connections for Scene Labeling” to Liang et al, (hereinafter, “Liang”) in view of “Recurrent Convolutional Neural networks for Scene Labeling” to Pinheiro et al, (hereinafter, “Pinheiro”).
As per claim 1, Liang teaches a computer-implemented method comprising: receiving an input data item comprising a plurality of data elements (Liang, Abstract pg. 1; “Scene labeling is a challenging computer vision task”…Introduction, pg. 1; “Scene labeling (or scene parsing) is an important step towards high-level image interpretation. It aims at fully parsing the input image…” Examiner note: Images have a plurality of data elements such as RGB values of each pixel); and
(Liang, Section 2, pg. 3; “In the first recurrent iteration, the CNN receives a raw patch and outputs a predicted label map.”),
wherein the predicted structured output assigns, to each of the data elements, a respective value for each of one or more categories (Liang, Introduction Pg. 1; “It aims at fully parsing the input image by labeling the semantic category of each pixel.” Examiner note: Labeling is interpreted as assigning a respective value),
wherein the value for a given element for a given category represents a likelihood that the given element in the input data item belongs to the given category (Liang, Section 3.2, Pg. 4; “For pixel p, its probability falling into the cth semantic category is given by a softmax layer…”), and
wherein generating the predicted structured output comprises iteratively performing the following operations: receiving a current structured output that assigns, to each of the data elements, a respective current value for each of the one or more categories; processing the input data item and the current output using a value neural network (Liang, Section 2, Pg. 3; “In other iterations, the CNN receives both a downsampled patch and the label map predicted in the previous iteration and then outputs a new predicted label map.”),
wherein the value neural network has been trained to process the input data item and the current output to generate a value score that is an estimate of how accurately the current structured output predicts the likelihoods that the elements belong to the one or more categories (Liang, Section 3.3, Pg. 5; “Most neural network models for scene labeling are trained by the patch-wise approach.”
Section 2, Pg. 3; “…the CNN receives both a downsampled patch and the label map predicted in the previous iteration and then outputs a new predicted label map.” Section 3.2, Pg. 4 “For pixel p, its probability falling into the cth semantic category is given by a softmax layer…” Examiner note: the probability is interpreted as the value score); 

Liang fails to explicitly teach and updating the current structured output by adjusting the current values in the current output to increase the value score generated by the value neural network.
However, Pinheiro teaches and updating the current structured output by adjusting the current values in the current output to increase the value score generated by the value neural network (Pinheiro, Introduction Pg. 1; “Each instance takes as input both an RGB image and the classification predictions of the previous instance of the network. The network automatically learns to smooth its own predicted labels. As a result, the overall network performance is increased as the number of instances increases.” Examiner note: Examiner interprets smoothing the predictions as adjusting and updating the predictions).
Liang and Pinheiro are analogous because they are both directed to using neural networks to output predictions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pinheiro’s method of adjusting the output values into Liang’s method of using neural networks for scene labeling in order to improve the overall network performance (Pinheiro, Intro. Pg. 1).
As per claim 2, the combination of Liang and Pinheiro as shown above teaches the method of claim 1. Liang further teaches wherein the value neural network is a convolutional neural network (Liang, Abstract, Pg. 1; “We adopt a deep recurrent convolutional neural network (RCNN) for this task.” Examiner note: An RCNN is a type of CNN).
As per claim 8, the combination of Liang and Pinheiro as shown above teaches the method of claim 1. Pinheiro further teaches, wherein, for an initial iteration of the operations, the current structured output is a predetermined initial structured output that assigns, to each of the data elements, a respective predetermined value for each of the one or more categories (Pinheiro, Sec. 3.2, pg 4; “The pth instance of the network is fed with an input “image”…which are the output label planes of the previous instance…Note that the first network instance takes 0 label maps as previous label predictions.” Examiner note: the first network instance is interpreted as the initial structured output i.e., each of the data elements are labeled with a zero label for the initial iteration and further iterations improve upon this initial labeling).
Liang and Pinheiro are analogous because they are both directed to using neural networks to output predictions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pinheiro’s method of initializing the initial structured output into Liang’s method of using neural networks for scene labeling so that the system is able to learn to correct its own mistakes (made by earlier instances). (Pinheiro, Sec 3.2 Pg. 4).
As per claim 9, the combination of Liang and Pinheiro as shown above teaches the method of claim 1. Pinheiro further teaches, wherein, for an initial iteration of the operations, the current structured output is a random initial structured output that assigns, to each of the data elements, a respective random value for each of the one or more categories (Pinheiro, Sec. 3.2, pg 4; “The pth instance of the network is fed with an input “image”…which are the output label planes of the previous instance…Note that the first network instance takes 0 label maps as previous label predictions.” Examiner note: Examiner interprets the first network instance takes the zero label map as randomly applying zero values to each of the data elements when initializing the data elements in the first iteration).
Liang and Pinheiro are analogous because they are both directed to using neural networks to output predictions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pinheiro’s method of initializing the initial structured output into Liang’s method of using neural networks for scene labeling so that the system is able to learn to correct its own mistakes (made by earlier instances). (Pinheiro, Sec 3.2 Pg. 4).
As per claim 20, . 	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Pinheiro as shown above, further in view U.S. Pub. No. US 2015/0170021 A1 to Lupon et al, (hereinafter, “Lupon”).
As per claim 3, the combination of Liang and Pinheiro as shown above teaches the method of claim 2, the combination of Liang and Pinheiro fails to explicitly teach, wherein the value neural network comprises one or more convolutional neural network layers followed by one or more fully-connected neural network layers. 
However, Lupon teaches wherein the value neural network comprises one or more convolutional neural network layers followed by one or more fully-connected neural network layers (Lupon, Par. [0026]; “Convolutional neuron network (CNN) systems commonly are composed of layers of three different types: convolution, pooling, and fully-connected neuron network.”).
Liang, Pinheiro, and Lupon are analogous because they are all directed to neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lupon’s neural network comprising convolution layers and fully connected layers into Liang’s system as modified by Pinheiro of using neural networks because each layer performs a unique operation (Lupon, Par. [0026]).
Claims 4-5, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Pinheiro as shown above, further in view of “Input Convex Neural Networks” to Amos et al, (hereinafter, “Amos”).
As per claim 4, the combination of Liang and Pinheiro as shown above teaches the method of claim 1, the combination of Liang and Pinheiro fails to explicitly teach wherein updating the current structured output by adjusting the current values in the current structured output to increase the value score generated by the value neural network comprises: determining a respective gradient value for 
However, Amos teaches wherein updating the current structured output by adjusting the current values in the current structured output to increase the value score generated by the value neural network comprises: determining a respective gradient value for each of the current values in the current structured output by determining a gradient of the value score with respect to the current values while holding values of parameters of the value neural network fixed (Amos, Sec. 4.2 Pg. 8; “We specifically focus on gradient-based approaches, which use the fact that we can easily compute the gradient of an ICNN with respect to its inputs…That is, we start with some initial y repeat the update”

    PNG
    media_image1.png
    34
    282
    media_image1.png
    Greyscale

Figure: Amos Sec 4.2, Pg. 8; equation (13)
Examiner note: In the equation, the value score is a function defined by f(x, y, theta), (see Amos, sec. 1 pg. 1). The input is x, the current output (and updated input) is y, and the parameters are theta. As shown in the equation, the current output y on the left hand side is adjusted by taking the gradient of the value score function with respect to y (seen on the right hand side). By definition, taking the gradient (i.e. derivative) of a function (in our case, the value score function) with respect to one variable (in our case, y), implies that other variables remain fixed); and 
	adjusting each current value using the respective gradient value for the current value (Examiner note: The current adjusted y value on the left hand side of the equation is assigned a new value calculated using the gradient of the previous current value on the right hand side of the equation).
Liang, Pinheiro, and Amos are analogous because they are all directed to neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amos’s gradient based value updating into Liang’s system as 
As per claim 5, the combination of Liang, Pinheiro and Amos as shown above teaches the method of claim 4. Amos further teaches wherein adjusting each current value using the respective gradient value for the current value comprises: applying a learning rate constant to the respective gradient value to generate a modified gradient value (Sec. 6.3 pg. 18 “We arbitrarily use a learning rate of 0.01” Examiner note: In the equation shown above, the learning rate alpha is applied (multiplied) to the gradient value and modifies the gradient value);
adding the modified gradient value to the current value to generate an adjusted value (Examiner Note: the equation shown above includes adding (adding a negative) the modified gradient value to the current value y); and
applying a projection operator to the adjusted value to project the adjusted value to a final adjusted value that is in a valid range of values (Note: the equation shown above shows the projection operator Py applied to the adjusted y value and assigns that value as the final adjusted value. In the art, projection operators are known to be used for adjusting values into a valid range of values).
Liang, Pinheiro, and Amos are analogous because they are all directed to neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amos’s gradient based value updating into Liang’s system as modified by Pinheiro of using neural networks because the simplest gradient-based method for solving an optimization problem is projected gradient descent (Amos, Sec. 4.2 Pg. 8).
As per claim 11, the claim is analogous to dependent claim 4 and is thus rejected with the same rationale applied against claim 4. 
As per claim 12, the claim is analogous to dependent claim 5 and is thus rejected with the same rationale applied against claim 5. 
As per claim 16, the claim is analogous to dependent claim 4 and is thus rejected with the same rationale applied against claim 4. 
As per claim 17, the claim is analogous to dependent claim 5 and is thus rejected with the same rationale applied against claim 5. 
Claims 6, 10, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Pinheiro as shown above, further in view of “Malware Detection Based On Training Using Automatic Feature Pruning With Anomaly Detection Of Execution Graphs” to Apostolescu et al, (hereinafter, “Apostolescu”).
As per claim 6, the combination of Liang and Pinheiro as show above teaches the method of claim 1, the combination of Liang and Pinheiro fails to explicitly teach wherein iteratively performing the following operations comprises iteratively performing the operations until the value score for the current output exceeds a threshold score.
However, Apostolescu teaches wherein iteratively performing the following operations comprises iteratively performing the operations until the value score for the current output exceeds a threshold score (Apostolescu, Par. [0078]; “If the one or more classifiers do not meet or exceed an accuracy threshold, training engine  can iteratively modify the membership of the feature set of the classified behaviors and generate  the one or more classifiers again based on the modified feature set until the one or more classifiers meet or exceed the accuracy threshold.”).
Liang, Pinheiro, and Apostolescu are analogous because they are all directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Apostolescu’s method of iterative operations until an accuracy threshold is achieved into Liang’s system as modified by Pinheiro in order to achieve a desired accuracy score (Apostolescu, [0089]).
As per claim 10, the claim is analogous to independent claim 1 and is thus rejected with the same combination of Liang and Pinheiro applied against claim 1. The combination of Liang and Pinheiro doesn’t explicitly teach a system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform operations. 
However, Apostelescu teaches a system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform operations (Apostelescu, Par. [0107]; “Software can be stored in storage and executed by processor which may include one or more processors.” Par. [0108] “…such as computing device 700 for example, that can fetch instructions associated with the software from the instruction execution system, apparatus, or device and execute the instructions.”)
Apostelescu, Liang, and Pinheiro are analogous because they are all directed to using neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Apostelescu’s computer system storing executable instructions into Liang’s system as modified by Pinheiro so that the system can execute the program that embodies the functionality of the neural network described (Apostelescu [0107]).	
As per claim 13, the claim is analogous to dependent claim 6 and is thus rejected with the same rationale applied against claim 6. 
As per claim 15, the claim is analogous to independent claim 1 and is thus rejected with the same combination of Liang and Pinheiro applied against claim 1. The combination of Liang and Pinheiro doesn’t explicitly teach one or more non-transitory computer storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations.
However, Apostelescu teaches one or more non-transitory computer storage media storing instructions that when executed by one or more computers cause the one or more computers to  (“Apostelescu, Par. [0108]; “Software can also be stored and/or transported within any computer-readable storage medium for use by or in connection with an instruction execution system, apparatus, or device, such as computing device 700 for example, that can fetch instructions associated with the software from the instruction execution system, apparatus, or device and execute the instructions.”)
Apostelescu, Liang, and Pinheiro are analogous because they are all directed to using neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Apostelescu’s computer system storing executable instructions into Liang’s system as modified by Pinheiro so that the system can execute the program that embodies the functionality of the neural network described (Apostelescu [0107]).	
As per claim 18, the claim is analogous to dependent claim 6 and is thus rejected with the same rationale applied against claim 6. 
Claims  7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Pinheiro as shown above, further in view of “Graphical Models For High-Level Computer Vision” to Heitz et al, (hereinafter, “Heitz”).
As per claim 7, the combination of Liang and Pinheiro as shown above teaches the method of claim 1, the combination of Liang and Pinheiro fails to explicitly teach wherein iteratively performing the following operations comprises iteratively performing the operations for a predetermined number of iterations.
However, Heitz teaches wherein iteratively performing the following operations comprises iteratively performing the operations for a predetermined number of iterations (Heitz, Pg. 31; “An important choice for this algorithm is the value of T, the number of iterations to perform…”).
Liang, Pinheiro, and Heitz are analogous because they are all directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date of 
As per claim 14, the claim is analogous to dependent claim 7 and is thus rejected with the same rationale applied against claim 7. 
As per claim 19, the claim is analogous to dependent claim 7 and is thus rejected with the same rationale applied against claim 7. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Li et al. (NPL:  “Maximum-Margin Structured Learning with Deep Networks for 3D Human Pose Estimation”): uses a CNN for image feature extraction.
Maggiori et al. (NPL: “Fully Convolutional Neural Networks For Remote Sensing Image Classification”): discloses convolution layers followed by fully connected layers for image classification.
Sharma et al. (NPL: “Recursive Context Propagation Network for Semantic Scene Labeling”): uses a neural network for pixel-wise sematic scene labeling to categorize each pixel.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHMUEL Y. WEINFELD whose telephone number is (571)272-9893.  The examiner can normally be reached on Mon-Fri 08:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHMUEL Y WEINFELD/
Examiner, Art Unit 2126     
/ANN J LO/               Supervisory Patent Examiner, Art Unit 2126